Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s RCE amendment dated December 6, 2021.  Claims 1-22 are pending.  Claims 21 and 22 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-9, 18-19 and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "said first transmission unit".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected for incorporation of the errors of the base claim by dependency.
Claim 18 recites the limitation “the first item of computing equipment”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 is rejected for incorporation of the errors of the base claim by dependency.
Claim 21 recites the limitation "said first transmission unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites the limitation "said first transmission unit".  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Claim 1 was amended to define the first datum as an image.  Claim 4 then would compare the image with a predetermined threshold.  The Specification provides no description of comparing an image to a threshold and how a datum of interest might be determined from an image.  

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “device arranged for powering the waste collection truck” in claim 1 and “first transmission unit” in claims 1, 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10, 12-15 and 17-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 in view of Rodoni, U.S. Patent 11,080,628 B2 (2021).
As to claim 1, Roberts et al. discloses a method (100) for generating data of interest (200) relating to a geographical area (102), by a first item of computing equipment (202), from a first datum (116) and from a first geographical position (120) originating from a transmission (Tr1) by a first transmitter (122), the method comprising causing a first vehicle (104) to travel on a first predetermined path (T1) of the geographical area at a first temporal frequency, said first transmission unit being embedded in said first vehicle and being arranged for transmitting the first datum and a first geographical position to said first item of computing equipment, said first geographical position corresponding to a geographical position of a first sensor (106) embedded in said first vehicle, during the travel of said first vehicle on the first path, at the time of generating a first value (108), determined by said first sensor, of a first physical quantity in a first monitoring area (112) outside said first vehicle, said first datum being generated by a processing, by a first microprocessor (114) embedded in said first vehicle, of said first value (0041, 0053-0054, 0070).
Roberts et al. does not disclose monitoring a state of roadways and a waste collection truck, as claimed.
Rodoni discloses monitoring a state of roadways (column 5, Lines 5-21),
the first datum being an image (Column 5, Lines 22-49, Column 9, Lines 53-65, Column 10, Lines 55 – Column 11, Line 5),
and the vehicle being a waste collection truck (Figure 1, Column 2, Lines 43-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the method, as disclosed by Roberts et al., with the use of a waste collection truck, monitoring the state of roadways and the first datum being an image, as claimed, as disclosed by Rodoni, to apply the invention to a waste collection truck, applying a similar monitoring, allowing the waste collection truck to provide data to improve the operations.
As to claim 2, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 1, and Roberts et al. further discloses wherein the step of transmitting the first datum and/or the first geographical position is performed in real time during the travel of the first waste collection truck on the first path (0047, 0055, 0075).
As to claim 3, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 1, and Roberts et al. further discloses wherein the first datum and the first geographical datum are iteratively generated during the travel of the first waste collection truck on the first path (0055).
As to claim 4, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 1, and Roberts et al. further discloses further comprising: comparing the first datum with a predetermined threshold (0070).
As to claim 5, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 1, and Roberts et al. further discloses further comprising: processing of the data of interest and a transmission of the processed data of interest (206) to a second item of computing equipment (212) (0053, central server 200, Figure 1).
As to claim 6, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 5, and Roberts further discloses wherein the processing of the data of interest generates a mapping, said mapping having value levels of the first physical quantity represented in different places of the geographical area (0047, 0053).
As to claim 7, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 1, and Roberts et al. further discloses wherein the data of interest are further generated from a second datum (316), said second datum being an image, and a second geographical position (320) originating from a second transmission (Tr2) by a second transmitter of the first item of computing equipment, and said method further comprising: causing a second waste collection truck (304) to travel on a second predetermined path (T2) of the geographical area at a second temporal frequency, said second transmitter being embedded in said second waste collection truck and being arranged for transmitting the second datum and the second geographical position to said first item of computing equipment, said second geographical position corresponding to the geographical position of a second sensor embedded in said second waste collection truck, during the travel of said second waste collection truck on the second path, at the time of generating a second value, determined by said second sensor, of a second physical quantity in a second monitoring area outside said second waste collection truck, said second datum being generated by a processing, by a second microprocessor embedded in said second waste collection truck, of said second value (0047, 0053, 0055).
As to claim 8, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 7, and Roberts et al. further discloses wherein a first datum of interest, the first geographical position, a second datum of interest and the second geographical position are recorded in the same database (0051, 0056, database 202 of the central server 200, Figure 1).
As to claim 10, Roberts et al. discloses a vehicle (104) comprising: 

 a first microprocessor (114) embedded in said vehicle and configured for generating a first datum (116) from said first value; (0046, 0070) 
a first Global Navigation Satellite System (GNSS) unit (118) that generates a first geographical position (120) corresponding to the geographical position of said first sensor at the time of determining said first value (0046-0047), and 
a first transmitter (122) that transmits said first datum and said first geographical position to a first item of computing equipment (200) (0053-0054).
Roberts et al. does not disclose monitoring a state of roadways and a waste collection truck, as claimed.
Rodoni discloses monitoring a state of roadways (column 5, Lines 5-21),
the first datum being an image (Column 5, Lines 22-49, Column 9, Lines 53-65, Column 10, Lines 55 – Column 11, Line 5),
and the vehicle being a waste collection truck (Figure 1, Column 2, Lines 43-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Roberts et al., with the use of a waste collection truck, monitoring the state of roadways and the first datum being an image, as claimed, as disclosed by Rodoni, to apply the invention to a waste collection truck, applying a similar monitoring, allowing the waste collection truck to provide data to improve the operations.
As to claim 12, Roberts et al., as modified by Rodoni, discloses the waste collection truck as claimed in claim 10, and Roberts et al. further discloses wherein the first sensor and/or the first microprocessor and/or the first GNSS unit and/or the first transmitter are originally installed on the waste collection truck (0041, 0053-0054, 0070).
As to claim 13, Roberts et al., as modified by Rodoni, discloses the waste collection truck as claimed in claim 10, and Roberts et al. further discloses further comprising a second sensor arranged embedded in said waste collection truck configured for determining a second value of a second physical quantity in a second monitoring area outside the waste collection truck, during the travel of said waste collection truck on the first path (0070, spraying, harvesting, seeding or the like).
As to claim 14, Roberts et al., as modified by Rodoni, discloses the waste collection truck as claimed in claim 13, and Roberts et al. further discloses wherein the first physical quantity and the second physical quantity are different (0070, spraying, harvesting, seeding or the like).
As to claim 15, Roberts et al., as modified by Rodoni, discloses the waste collection truck as claimed in claim 10, and Roberts et al. further discloses further comprising an electrical power supply unit dimensioned to provide for the electrical power supply of the first sensor, of the first microprocessor and of the first transmitter, during the travel of said waste collection truck in the geographical area on the first path (Figure 2, 0070).
As to claim 17, Roberts et al., as modified by Rodoni, discloses the waste collection truck as claimed in claim 10, and Roberts et al. further discloses not 
As to claim 18, Roberts et al. discloses a system for generating data of interest relating to a geographical area from a first datum (116) and from a first geographical position (120) originating from a transmission (Tr1) by a first transmitter (122), the system comprising an item of computing equipment and a vehicle according to claim 10, and further discloses wherein the first item of computing equipment, to which are transmitted the first datum and the first geographical position is the first item of computing equipment of the system, said first item of computing equipment being arranged for processing the first datum and for generating the data of interest (0046, 0070).
Roberts et al. does not disclose monitoring a state of roadways and a waste collection truck, as claimed.
Rodoni discloses monitoring a state of roadways (column 5, Lines 5-21),
the first datum being an image (Column 5, Lines 22-49, Column 9, Lines 53-65, Column 10, Lines 55 – Column 11, Line 5),
and the vehicle being a waste collection truck (Figure 1, Column 2, Lines 43-67).
It would have been obvious to one having ordinary skill in the relevant art before the effective filing date of the claimed invention to combine the vehicle, as disclosed by Roberts et al., with the use of a waste collection truck, monitoring the state of roadways and the first datum being an image, as claimed, as disclosed by Rodoni, to apply the 
As to claim 19, Roberts et al., as modified by Rodoni, discloses the system as claimed in claim 18, and Roberts et al. further discloses further comprising a transmitter configured for transmitting the data of interest to a second item of computing equipment (0048-0049, 0053).
As to claim 20, Roberts et al., as modified by Rodoni, discloses a non-transitory computer program product, comprising a non-transitory computer-readable data recording medium having recorded thereon instructions which, when loaded into an internal memory of a computer and executed by the computer, implement the steps of the method as claimed in claim 1 (0046).
Claim 21 is rejected for the same reasoning as the rejection of claim 1.

Claims 9 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 and Rodoni, U.S. Patent 11,080,628 B2 (2021), as applied to claim 8 above, and further in view of Dahlgren et al., U.S. Patent 7,421,334 B2 (2008).
As to claim 9, Roberts et al., as modified by Rodoni, discloses the method according to claim 8.  Roberts et al. does not disclose a longitudinal analysis, as claimed.  
Dahlgren et al. discloses further comprising a longitudinal analysis of the first and second data of interest by the first item of computing equipment (Column 11, Lines 46-58).

Claim 22 is rejected for the same reasoning as the rejection of claim 1 and claim 9.

Claims 11 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 and Rodoni, U.S. Patent 11,080,628 B2 (2021), as applied to claim 10 above, and further in view of Official Notice.
As to claim 11, Roberts et al., as modified by Rodoni, discloses the vehicle as claimed in claim 10.
Roberts et al. does not disclose the sensor or the processing unit, or the first GNSS unit and/or the transmitter are removably attached to the vehicle.
The Examiner takes Official Notice that any and all of these could be removably attached.  It would have been well-understood, routine, and conventional to utilize removably attached items.  A smartphone performing these functions would be removably attached.  
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except 
As to claim 16, Roberts et al., as modified by Rodoni, discloses the method as claimed in claim 15.
Roberts et al. does not disclose an electrical power supply unit, as claimed.  The Examiner takes Official Notice that electrical vehicles are well-understood, routine, and conventional in the relevant art.   

Response to Arguments
Applicant's arguments filed December 6, 2021 have been fully considered but they are not persuasive.
Applicant’s arguments, filed December 6, 2021, with respect to 35 USC 101 have been fully considered and are persuasive.  The rejection of claims on that basis has been withdrawn due to the amendment. 
Applicant’s arguments with respect to claims based on 35 USC 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that the disclosure of Roberts et al., U.S. Patent Application Publication 2012/0271489 A1 fails to disclose features in the amended claims.  The waste collection truck, detecting a state of roadways, using sensors and generating images, are all shown in the new reference Rodoni.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/           Primary Examiner, Art Unit 3666